Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “The rotating platform of claim 1” in line 1, which should be --The navigation controller apparatus of claim 1--.
Claim 24 recites “;”, in line 2, should be --.--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 4, 8-10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tani (US 6102832).
Regarding claims 1, 9, 13, discloses a navigation controller apparatus for interactivity comprising: two separate footpads configured for independent movement in relation to one another, and are coupled to a rotating platform (see  col. 2, lines 1-10, a walk surface mechanism which has a function of detecting a foot-bottom position of a participant, and a function of performing a horizontal walk simulation in which left and right walk plates, on which left and right feet of the participant are placed separately, are individually horizontally shifted forward, backward, leftward and rightward, a simulation of walk on slopes in which the left and right walk plates are individually slanted, and a simulation of walk on steps in which the left and right walk plates are individually raised or lowered, fig.3); at least one sensor coupled to each footpad for detecting a movement of each of  (see fig. 3, The walk surface mechanism may be provided with a foot bottom-position detecting means which is for detecting positions of feet bottoms of the participants, col. 2, lines 27-36); a computing device configured for receiving and transmitting signals from the at least one sensor (see fig. 7, Each sensor 11 on the walk plate 6 receives the standard signal transmitted from the specific or corresponding signal transmission member 10 (on the shoe 9 moved away from the walk plate 6) to thereby detect specific positions of the foot bottom of the participant which has been moved away from the walk plate 6. Accordingly, the signal transmission members 10 at the shoes 9 and the sensors 11 on the walk plates 6 constitute a foot bottom-position detecting means 12).
Regarding claim 3, Tani discloses the navigation controller apparatus of claim 1, wherein each of the two separate footpads further comprise at least one foot sensor for detecting a user’s foot (see  fig. 4, A plurality (three in this example) of sensors 11 are provided on the walk plates 6 at a foot-supporting position).
Regarding claim 4, Tani discloses the navigation controller apparatus of claim 3, wherein at least one foot sensor is configured to transmit signals to the computing device (see Each sensor 11 on the walk plate 6 receives the standard signal transmitted from the specific or corresponding signal transmission member 10 (on the shoe 9 moved away from the walk plate 6) to thereby detect specific positions of the foot bottom of the participant which has been moved away from the walk plate 6).
Regarding claims 8, 14, Tani discloses the method of interactivity of claim 9, wherein the mechanical means includes at least one motor (see The horizontally-driving means 8 for the walk plates 6 does, as seen in FIGS. 5(A) and 5(B), comprise a pair of rollers 102a for forward and backward movement and a pair of rollers 102b for rotation, the rollers 102a and 102b being in contact with the corresponding walk plates 6, and motors 103 and 104 driving to rotate the forward/backward movement rollers 102a and the rotation rollers 102b, respectively. And The rotation means 73 includes a first bevel gear 75 fit coaxially to the stretchable rod 68, a second bevel gear 76 in mesh with the gear 75 and a motor 77 which is mounted on the base plate 70 of the camera support 69 to drive the second bevel gear 
Regarding claim 10, Tani discloses the navigation controller of claim 1, wherein a chair may be mounted and secured on the rotating platform (see fig. 1, it is also inherently a chair may be mounted when The virtual reality simulation apparatus has a head-mounted display(HMD) 1, which is an image display to show a participant M previously programmed images, a walk surface mechanism 3 arranged on a floor in a play room 2, and a control device 4 including CPU. The HMD 1 is put on by the participant M on the head and shows the participant M any images previously programmed in the control device 4, for example, images formed by computer graphics and shown in the form of three-dimensional images).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 6102832) in view of Roston (US5872438).
Tani (US 6102832) discloses the navigation controller apparatus of claim 1.
However, Tani does not disclose one or more of the two separate footpads has at least one haptic device.
Roston discloses a virtual-reality system provides a full-body, digitally programmed, kinesthetic display in the form of a foot -haptic system incorporating a pair of footpads (abstract).
It would have been obvious to the skilled in the art at the time of the invention to provide footpads has at least one haptic device Tani, the motivation in order to provide a controllable method for attaching and detaching from the footpads, computer-controlled electromagnets are preferably employed.
Claims 2, 5, 7, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani  (US 6102832) in view of Cone et al. (US5913684).
Regarding claim 5, Tani, discloses the system of claim 1.
However, Tani does not disclose receive signals from a remote computing device.
Cone et al. discloses A user (such as a surgeon or other operator) may use the user console 100 to remotely manipulate the robotic arms 160 and/or surgical instruments (e.g., tele-operation). The user 
It would have been obvious to the skilled in the art at the time of the invention to provide receive signals from a remote computing device Tani as suggested by Cone et al., the motivation in order for tele-operated from a remote location in a different building, city, or country.
Regarding claim 7, Tani (US 6102832) discloses the navigation controller apparatus of claim 1.
However, Tani does not disclose each of the two separate footpads has at least one spring.
Cone et al. discloses pivoting motion of the intermediate component 440 may additionally or alternatively be supported with one or more springs 452 extending between the foot pedal assembly base 410 and the intermediate component 440 providing a spring force. At least one spring 452 may be disposed near a front portion and/or a rear portion of the foot pedal assembly, so as to bias the intermediate component 440 and foot pedal 420 towards a particular pivoted position (e.g., a "neutral" position). For example, as shown in FIG. 4B, the foot pedal assembly base 410 may include at least one spring holder 418 (e.g., peg or pin, recess, or other structure) that is configured to hold in place one end of a spring 452. Similarly, as shown in FIG. 4D, the intermediate component 440 may include at least one spring holder 442 aligned with the spring holder 418 and configured to hold in place an opposite end of spring 452. In some variations, multiple spring holders 442 for each corner of the intermediate component 440 may be provided, for example, to enable tuning of the resilient spring force (e.g., to adjust user feel and the torque required to overcome the spring force) by repositioning the one or more springs 452 relative to the axle, and/or increasing the number of springs 452 generally at each corner.
It would have been obvious to the skilled in the art at the time of the invention to provide a spring in the footpads in Tani, as suggested by Cone et al., the motivation in order to adjust user feel and the torque required to overcome the spring force.
Regarding claim 17, the combination of Tani, Cone et al., discloses an interactivity system comprising: two footpads that are separated and independently movable from one another (Tani fig. 5, left 
Regarding claims 2, 15, 16, Tani (US 6102832) discloses the navigation controller apparatus of claim 1.
However, Tani does not disclose a switch.
Cone et al. (US5913684) discloses The sensor arrangement may include one or more sensors configured to detect a translated position and a pivoted position of the foot pedal 220 relative to the foot pedal assembly base 210, for example as the user actuates the foot pedal 220 in translation and/or pivoting. In some variations, the sensor arrangement may include one or more switches (e.g., button switches, slide switches, toggle switches, etc.). For example, as shown in FIG. 2A, an exemplary sensor arrangement includes a first switch 232a and a second switch 232b coupled to the foot pedal assembly base. When the foot pedal 220 is in the first lateral position 222, the foot pedal 220 engages the first switch 232a, thereby causing the first switch 232a to provide a signal to a control system (not shown) indicating detection of the foot pedal 220 in the first lateral position 222. Similarly, when the foot pedal 220 is in the second lateral position 224, the foot pedal 220 engages the second switch 232b, thereby 
It would have been obvious to the skilled in the art at the time of the invention to provide a switch in Tani as suggested by Cone et al., the motivation in order a switch 434a or other suitable sensor may be configured to detect when the foot pedal 420 is in the first pivoted position.
Therefore, regarding claims 2, 15, 16, Tani and Cone et al., discloses the method of interactivity of claim 9, wherein detecting further comprises detecting the movement with a Hall effect magnet sensor and a magnet (aee Cone et al. the foot pedal assembly may include one or more magnets. For example, the foot pedal assembly 400 shown in FIGS. 4A-4F may include at least a first magnet (or magnetic material) coupled to a left-side portion of the foot pedal 420 and at least a second magnet coupled to a left-side portion of intermediate component 440, where the first and second magnets are arranged proximate to one another (e.g., on interfacing surfaces of the foot pedal 420 and intermediate component 440) such that the they magnetically attract one another, thereby pulling the foot pedal 420 closer to the left portion of the intermediate component 440 and into a left-side axial position. Similarly, the foot pedal assembly 400 may include magnets on right-side portions of interfacing surfaces of the foot pedal 420 and intermediate component 440 such that the magnets attract one another and pull the foot pedal 420 closer to a right portion of the intermediate component 440 and into a right-side axial position. Additionally or alternatively, magnets or magnetic material may be disposed on proximate or interfacing surfaces of the 
Regarding claims 18, 19, the combination of Tani, Cone et al, discloses the interactivity system of claim 14, wherein each of the two footpads further comprise at least one feedback device is a motor  (see Cone et al. pars. 58, 61, 67, 68).
7.	Claims 11, 12, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 6102832), Cone et al. (US5913684) in view of Roston (US5872438).
Regarding claims 20-24, the combination of Tani and Cone et al, discloses the interactivity system of claim 18.
However, Tani, Cone, does not disclose at least one remote computing device transmits signals to the at least one local computing device that can transmit signals to a feedback device of each of the two footpads.
Roston discloses a virtual-reality system provides a full-body, digitally programmed, kinesthetic display in the form of a foot -haptic system incorporating a pair of footpads (abstract); and the invention resides in electromechanical apparatus and methods associated with locomotion simulation in the form of a foot-haptic system which provides force feedback in response to a user position and orientation. Broadly, this system includes a pair of footpads, one associated with each foot of a user, and a multi-axis electromechanical interface coupled to each footpad (col. 2, lines 41-55).
It would have been obvious to the skilled in the art at the time of the invention to provide footpads has at least one haptic device Tani and Cone et al.  as suggested by Roston (US5872438), the 
Regarding claims 20-22, the combination of Tani, Cone et al.,  and Roston (US5872438), discloses the interactivity system of claim 16, wherein the at least one feedback device receives signals from the at least one local computing device and the at least one remote computing device; and/or discloses the interactivity system of claim 14, wherein the at least one remote computing device transmits signals to the at least one local computing device that can transmit signals to a feedback device of each of the two footpads (see Cone et al. pars. 58, 61, 67, 68)., Roston (col. 9, lines 49-55)).
Regarding claims 11, 12, 23, 24, the combination of Tani and Cone et al., and Roston (US5872438), discloses navigation controller of claim 1/17, wherein the at least one remote computing device comprise a head-mounted display system (see Tani cols 5, 6, fig. 1); and/or wherein the at least one remote computing device comprise a teleoperation system (see Roston (col. 9, line 50-55)).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/VAN N CHOW/Primary Examiner, Art Unit 2623